C. D. Humacao. Adulteración de leche.
(Por la Corte, a propuesta del
Juez Asociado Sr. „Todd, Jr.)
Por Cuanto, la acusación en este caso imputó a José Arroyo Castro un delito de adulteración de leche consistente en que “transpor-taba con el fin de destinarla al consumo humano como pura, leche de vaca adulterada con agua”;
Por cuanto, practicada la prueba de cargo el acusado solicitó su absolución perentoria por no haberse probado por el fiscal los hechos imputádosle, moción que fué declarada sin lugar y, no habiendo pre-sentado el acusado prueba de defensa, la corte inferior dictó senten-cia declarándolo culpable e imponiéndole la pena correspondiente;
Por Cuanto, en este recurso el acusado alega como único error para solicitar la revocación de la sentencia, el cometido por la corte inferior al declarar sin lugar la moción de absolución perentoria;
Por Cuanto, el Fiscal de esta Corte en su informe, después de analizar la prueba presentada, hace constar que “la corte inferior cometió el error imputado y que procede la revocación de la senten-cia. ’ ’
Por Cuanto, hemos examinado la prueba de cargo según consta en la transcripción de la evidencia y ella sólo demuestra que el acu-sado mientras transitaba a caballo por una calle de Maunabo con-ducía en una banasta una cacharra con leche de la cual se le Tomó *977una muestra que resultó adulterada, no habiendo prueba alguna de que dicha leche se transportaba para el consumo humano,
POR TANTO, vistos los casos de El Pueblo v. Rivera, 43 D.P.R. 922; El Pueblo v. Irizarry, 54 D.P.R. 143 y otros similares, en los que hemos resuelto que debe probarse que la leche adulterada se trans-porta o tiene para la venta para el consumo humano, se declara con lugar el recurso, se revoca la sentencia apelada y se absuelve al acu-sado.